victim that appellant sexually abused her. Appellant fails to demonstrate
                that his trial counsel's performance was deficient or that he was
                prejudiced. Counsel sought introduction of this evidence at trial, the
                district court concluded it was inadmissible, and this court affirmed that
                decision on direct appeal.    Agavo v. State, Docket No. 48444 (Order of
                Affirmance, May 29, 2009). Appellant fails to demonstrate a reasonable
                probability of a different outcome at trial had counsel raised additional
                arguments pretrial regarding this evidence as appellant fails to
                demonstrate the victim's allegations were false. See Abbott v. State, 122
                Nev. 715, 733, 138 P.3d 462, 474 (2006) (citing Efrain M. v. State, 107 Nev.
                947, 950, 823 P.2d 264, 265 (1991)). Therefore, the district court did not
                err in denying this claim.
                            Second, appellant argues that his trial counsel was ineffective
                for failing to hire an art expert to testify that appellant did not create a
                drawing that the child victim stated appellant gave to her. Appellant
                failed to demonstrate that his trial counsel's performance was deficient or
                that he was prejudiced. Appellant testified at trial that he did not create
                the drawing and appellant does not demonstrate that it was unreasonable
                for counsel to fail to present further testimony of this nature. Appellant
                fails to demonstrate a reasonable probability of a different outcome at trial
                had counsel sought expert testimony regarding creation of the drawing.
                Therefore, the district court did not err in denying this claim.
                            Next, appellant argues that the district court erred by
                declining to reconsider its decision pursuant to NRCP 60(b) or allow him
                to amend a denied claim pursuant to NRS 34.750. Appellant argues that
                he had a misunderstanding regarding his burden to provide an expert
                opinion for his claim regarding the creation of the drawing and that the

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                   district court should have allowed him to supplement his petition with a
                   report from an art expert. Even assuming, without deciding, that a
                   motion pursuant to NRCP 60(b) is applicable in a post-conviction
                   proceeding, see NRS 34.780(1) (stating that the Nevada Rules of Civil
                   Procedure apply to proceedings for post-conviction petitions for a writ of
                   habeas corpus to the extent they are not inconsistent with NRS Chapter
                   34); see also Klein v. Warden, 118 Nev. 305, 309-10, 43 P.3d 1029, 1032-33
                   (2002) (stating that civil tolling provisions related to the civil rules of
                   procedure do not apply to appeals from orders of the district court
                   resolving post-conviction habeas corpus petitions), appellant fails to
                   demonstrate that the district court abused its discretion in denying
                   appellant's motion. See Culinary & Hotel Serv. Workers Union v. Haugen,
                   76 Nev. 424, 430, 357 P.2d 113, 116 (1960). In addition, appellant fails to
                   demonstrate that the district court abused its discretion in declining to
                   allow appellant to amend his claims.        Cf. State v. Powell, 122 Nev. 751,
                   758, 138 P.3d 453, 458 (2006) (stating that the district court has broad
                   authority to permit a petitioner to raise new claims in post-conviction
                   proceedings). Therefore, appellant fails to demonstrate that the district
                   court erred.
                                  Having concluded that appellant is not entitled to relief, we
                                  ORDER the judgment of the district court AFFIRMED.




                   ‘,„ „Let       )43?.
                   Douglas                                       Saitta
SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A

             Egi                                   Rita
                          cc: Hon. Valorie J. Vega, District Judge
                               James C. Gallo, Jr.
                               Attorney General/Carson City
                               Clark County District Attorney
                               Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                             4
(0) 1947A

             EMiNMEilEffi;e2